Title: To George Washington from Anthony Wayne, 16 July 1781
From: Wayne, Anthony
To: Washington, George


                  Dear General
                     
                     Woodson’s Ferry, James River 16 July 1781
                  
                  The Retreat of Lord Cornwallis to Portsmouth, & the advance of Colonel Tarlton with about nine hundred men, Cavalry, and Infantry towards South Carolina, probably with a view of putting General Greene in a disagreeable situation, has determined the Marquis la Fayette to order the Pennsylvania, and Virginia troops under my command to that quarter.
                  The smallness of our numbers has also induced us to throw the pennsylvanians into two battallions, sending field, and other Officers from each corps, sufficient to bring on as many men as may be ready to reinforce us, together with shoes, and other articles of clothing of which we stand much in need.
                  When we first left York our numbers were greatly deficient, those who were returned sick absent still remain in Pennsyla, which added to the loss sustained in action, & other casualties incident to all armies, renders it absolutely necessary to call for a reinforcement from each regiment.  By a comparative view of the within return, with that sent from York, your Excellency will see the necessity of forwarding all such as may be clothed, and equiped, with all possible dispatch.
                  I have the pleasure to inform you that a few days respite has restored many men who from fatigue were begining to fall sick; and that a great proportion of our wounded will be able to take the field in a little time.  May I hope for your influence on this occasion and to believe me with much esteem Your Excellency’s most obedient and very humble Servt
                  
                     Anty Wayne
                     
                  
               